 In the Matter of MCK IG-HATCH,INC.andAMALGAMATEDASSOCIA-TION OF IRON,STEEL,ANDTINWORKERSOF NORTHAMERICA, LOCALNo. 1139In the Matter of MCIiAIG-HATCH,INC.andAMALGAMATED Asso-CIATION OF IRON, STEEL,AND TIN WORKERSOF NORTH AMERICA,LOCAL No. 1139OasesNos. C-350 and R-651, respectively.-Decided December °L,SteelProductsManufactuiing Industry-Interference,Restraint,and Co-ercion-Unit Appropriate for Collective Bargaining:production and mainte-nance employees, exclusive of tool and die workers and supervisory employees-Representatives:proof of choice: membership inunion-Collective Bargaining;GrantingRecognition for Members Only.meeting with union representativesand negotiating with them for union members only, but refusing to recognizethe union as exclusive representative, although it represents a majority, doesnot satisfy requirements of Act ; no requests from other organizations for theright to exclusive representation until after refusal of such right to the union-Company-Dominated Union:active participation and solicitation of membersby supervisory employees ; decepti e and coercive tactics in solicitation of mem-bers; no participation by membership in collective bargaining activities untilcontract signed ; disestablished, as agency for collectivebargaining-Contract:a nullity, since made with company-dominated union ; employer ordered tocease giving effectto-Strike:employer's unfair labor practices one of prin-cipal causesof-Strike Settlement:arrived at by parties while charges pend-ing with Board, does not preclude Board from taking further action when notparticipated in by Boardrepresentative--Discrirniation;Refusal toReinstateStriking Employees on Appl cation:employer's failure to displace employeeshired after commencement of strike upon application of striking employeesat end of strike for reinstatement, for no reason other than refusal to dis-place, discrimination against said striking employees in favor of strikebreakersand employees hired after end of strike;charges of, dismissed as to nineemployees whose reinstatement was made pursuant to strike settlement andwas acquiesced in by union ; dismissed as to eight employees laid off beforethe strike and as to whom no evidence of discrimination introduced-Rein-statement Ordered; Positions for which "Qualified":strikers, to former orsubstantially equivalent positions or, if such positions not available, to otherpositions for which they may be qualified, discharging, if necessary, personshired after commencement ofstrike-Preferential List for Those not Reinstatedor ivho Receive Positions for which "Qualified":those for whom no employmentimmediately available, and those reinstated not to former or substantiallyequivalent positions but to positions for which qualified, placed on preferentiallist to be followed in future reinstatement to former or substantially equivalentpositions-BackPay; Awarded, where Uncertainty as to Recipient and Time:impossible to determine which of the strikers not reinstated would have beenreinstated, and as of what date; awarded to each of the strikers refused re-10 N. L.R. B., No. 4.33 34NATIONALLABOR RELATIONS BOARDinstatement in an amount equal to that which he would have earned had hebeen reinstated after application upon a discharge of strikebreakers and certainothers;Back Pay as Remedy in Part for Unfair Labor Practices ConcerningStrike:back pay to remedy unfair labor practices which induced strike and,independent thereof, on account of refusal of application for reinstatement--Investigation of Representatives:petition for, dismissed,in view of order toemployer to bargain.Mr. Edward D. FlahertyandMr. Peter J. Crotty,for the Board.Mr. W. J. Evans,of Buffalo, N. Y., for the respondent.Mr. Ernest D. Baumann,of Buffalo, N. Y., andMr. Anthony W.Smith,ofWashington, D. C., for the Amalgamated.Mr. Walter J. Mahoney,of Buffalo, N. Y., for the Association.Mr. A. George Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by AmalgamatedAssociation of Iron, Steel, and Tin Workers of North America, LocalNo. 1139, herein called the Amalgamated, the National Labor Rela-tions Board, herein called the Board, by Henry J. Winters, RegionalDirector for the Third Region (Buffalo, New York), issued a com-plaint dated November 18, 1937, against McKaig-Hatch, Inc., Buffalo,New York, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (2), (3), and (5)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.A copy of the complaint, accom-panied by notice of hearing, was duly served upon the respondentand upon the Amalgamated. On November 24, 1937, the respondentfiled its answer to the complaint.On December 1, 1937, upon a sec-ond amended charge duly filed by the Amalgamated, the Boardissued an amended complaint setting forth substantially the sameallegations as those made in the original complaint.A copy of theamended complaint and notice of hearing thereon were duly servedupon the respondent and upon the Amalgamated.Pursuant tomotion of the respondent made during the hearing, the answer -ofthe respondent was permitted to stand as an answer to the amendedcomplaint.The amended complaint alleged in substance: (a) that on or aboutAugust 1, 1937, and on various dates thereafter, the respondent re-fused to bargain collectively with the Amalgamated as the exclusiverepresentative of all of the respondent's production and maintenance DECISIONS AND ORDERS35employees,although the Amalgamated had been designated by amajority of said employees as their representative for the purposeof collective bargaining and said employees constituted a unit appro-priate for such purpose;(b) that on September 27, 1937, and at alltimes thereafter, the respondent refused to reemploy andreinstate48 named employees,although requested so to do, and by suchrefusal terminated their employment,for the reason that said em-ployees and each of them had joined and assisted the Amalgamatedand had engaged in concerted activities for their mutual aid andprotection, the respondent thereby discriminating in regard to thehire and tenure of employment of these persons and discouragingmembership in the Amalgamated; (c) that the respondent, by itsagents, fostered,encouraged,dominated,and interfered with theformation and administration of a labor organization of its em-ployees known as McKaig & Hatch Athletic and Welfare Ass'n.,land contributed support thereto; and (d)that, by virtue of theforegoing acts and refusals to act, the respondent interfered with, re-strained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The answer of the respondent denied the material averments ofthe amended complaint.It alleged affirmatively that on or aboutAugust 1, 1937,and on various dates thereafter,the Amalgamatedrequested the respondent to bargain with that organization as theexclusive representative of all of the respondent'sproduction andmaintenance employees; that the respondent did bargain but refusedto "agree and concede" that the Amalgamated should have exclusivebargaining power, for the 'reason that "other groups and laborunions"of its employees claimed similar rights and the matter ofwho represented a majority was not determined.The answer allegedthat on September 2, 1937,68 of the respondent's employees went onstrike and refused to return to work, that some of them later requestedreemployment and were hired, that others who made similar requestwere not reemployed because of curtailed production.The answerfurther alleged that the Association claimed and claims to representa majority of the respondent's employees,has demanded exclusivecollective bargaining rights, and that the respondent has bargainedand made contracts with it in respect to its members.On September 20, 1937, the Amalgamated filed with the RegionalDirector for the Third Region a petition alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of the respondent,and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the.Act.On1 This organization is referred to in the records as McKaig-Hatch Welfare and AthleticAssociation,and by various other designations.Reference will generally be made to ithereinafter as the Association 36NATIONAL LABOR RELATIONS BOARDNovember 20, 1937, the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, Article II, Section 37 (b), andArticle III, Section 10 (c) (2), of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice, and further ordered thatfor the purposes of hearing the two cases be consolidated and thatone record of the hearing be made.On November 24, 1937, the Regional Director issued a notice andamended notice of a hearing to be held at Buffalo, New York, onDecember 2, 1937, copies of which were duly served upon the respond-ent, upon the Amalgamated, and upon the Association.A copy ofthe amended complaint was duly served upon the Association.Pur-suant to notice, a hearing on the amended complaint and petition washeld in Buffalo, New York, on December 2, 3, 6, 7, 8, 9, and 10, 1937,before C.W. Whittemore, the Trial Examiner duly designated bythe Board.At the commencement of the hearing, the Trial Exam-iner, upon motion of the Association, granted leave to the Associationto intervene with the reservation, however, that it confine itself, inthe introduction of testimony, to matters relating solely to the Associa-tion.Leave was also granted the Association to file an answer, whichitdid, denying the material allegations of the amended complaint.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties, subject, in the case of the Association, to the reservationnoted.During the hearing, the respondent and the Association made va-rious motions that the complaint and the petition for investigationand certification be dismissed.Ruling on these motions was reservedby the Trial Examiner, and the motions were later denied in hisIntermediate Report.A motion by counsel for the Association toadjourn the hearing from December 6 until December 8, 1937, in orderthat he might attend a certain Joint Legislative Commission hearingon December 7, also was denied.The Trial Examiner made numer-ous other rulings on motions and on objections to the admission ofevidence.The Board has reviewed the foregoing rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On December 31, 1937, the Trial Examiner filed his IntermediateReport, a copy of which was duly served on all parties, finding thatthe respondent had engaged in, and was engaging in, unfair laborpractices affecting commerce within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act, and recommendingthat the respondent cease and desist therefrom and take certain affirm-ative action to remedy the situation brought about by the unfair labor DECISIONS AND ORDERS37practices.The Trial Examiner further found that the allegations ofthe amended complaint with respect to Section 8 (2) of the Actshould be dismissed for insufficient proof.The respondent and theAssociation each filed exceptions to the Intermediate Report, and therespondent submitted a brief in support of its exceptions.On June15, 1938, due notice was given each of the parties of a hearing to beheld before the Board in Washington, D. C., for the purpose of oralargument on the exceptions to the Intermediate Report, and on therecord, including the charge of unfair labor practice under Section 8(2) of the Act.Pursuant to said notice, such hearing was held beforethe Board on July 7, 1938.The respondent, the Amalgamated, andthe Association each were represented by counsel and participatedin said oral argument.The respondent submitted a supplementalbrief relating to the charge of unfair labor practice under Section 8(2) of the Act.The Board has considered the exceptions to theIntermediate Report, and, in so far as they are inconsistent with thefindings, conclusions, and order set forth, below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, McKaig-Hatch, Inc., is a New York corporation,having its office and plant in Buffalo, New York. It is engaged inthe manufacture and sale of carburetor parts, brake parts, tools andother drop forgings. Its products are manufactured almost entirelyon special order.The respondent employs at its plant approximately200 to 250 persons during times of normal business operations andhas salesmen throughout the country whom it pays on a commissionbasis.Purchases of steel, the principal raw material used by the respond-ent, amounted to $173,411 in 1934, $264,000 in 1935, $286,000 in 1936and $227,684 from January 1 to October 1, 1937. In 1934, 62 per centof the raw materials, chiefly steel, were shipped to the plant fromoutside the State of New York; in 1935, 56 per cent came from out-side the State; in 1936, 56 per cent; and from January 1 to October 1,1937, 76 per cent.The finished products of the respondent from Octo-ber 1, 1936, to October 1, 1937, aggregated in value $845,000, of which68.4 per cent were shipped to destinations in Detroit, Michigan, andSouth Bend, Indiana.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Local No. 1139, is a labor organization affiliated with147841-39-vol10-4 38NATIONAL LABOR RELATIONS BOARDthe Committee for Industrial Organization,admitting to membershipall production and maintenance employees of the respondent exceptsupervisory employees.McKaig & Hatch Athletic and Welfare Assn. is a labor oganiza-tion admitting to membership all employees of the respondent exceptcompany officials and persons having the right to hire or discharge.III.TIIE UNFAIR LABOR PRACTICESA. BackgrowrulPrior to December1936 the productionand maintenance employeesof the respondentnever hadbeen organized for purposes of collectivebargaining.On December19, 1936, organizational activities werebegun among them by SteelWorkers Organizing Committee,an affili-ate of theCommitteefor IndustrialOrganization.Large numbersof the employees indicated their desire and willingness to form alabor organization,and on December 27, 1936, theAmalgamated As-sociation of Iron, Steel,and TinWorkers ofNorthAmerica issueda charter to them asLocal No. 1139.On or aboutFebruary12, 1937,before anyrequest had been madeby the Amalgamatedof the respondent concerning wages, hours ofwork, or conditions of employment,Kempf, the general manager ofthe respondent, shut down the plant, lockedout the employees, andstationed police about the premises.The following day, under thesecircumstances,the respondentmet with theAmalgamatedto nego-tiate a contractrelating toterms and conditions of employment.Anagreement was reached and the employees returnedtowork.Thecontract by its terms did not recognize the Amalgamated as exclusivebargaining representative of the production and maintenance em-ployees, and it was understood by the partiesthatthe organizationhad signed for its members only. The contract provided that it wasto terminate August14, 1937,unless renewed by mutual consent ofthe parties.B. The refusal to bargain collectively1.The appropriate unitThe amended complaint alleged, and the respondent and the Asso-ciation by their answers admitted,that "the production and mainte-nance employees of the respondent constitute a unit appropriate forthe purposes of collective bargaining. . ."The respondent and theAssociation likewise were agreed at the hearing that some 20 or 21tool and die workers employed by the respondent properly wereexcluded from such unit.We see no reason for not acquiescing in theunit so agreed upon.We are of the opinion that the production and DECISIONS AND ORDERS39maintenance employees constitute a unit appropriate for collectivebargaining.We are also of the opinion that the tool and die work-ers, in view of the nature of their work, the fact that they have bar-gained in the past independently of the production and maintenanceemployees, and the absence of any showing that they no longer wishso to bargain independently, may be excluded from the unit herefound appropriate.We will also exclude supervisory employees inaccordance with our usual practice.None of the parties disputes suchexclusion.We find that the production and maintenance employees of therespondent, exclusive of tool and die workers and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit insures and will insure to the em-ployees the full benefit of their right to self-organization and to col-lective bargaining, and otherwise will effectuate the policies of theAct.2.The representation by the Amalgamated of a majority in theappropriate unitThere were introduced in evidence 265 signed membership cards ofthe Amalgamated, each bearing a different name and dated some timebefore August 1937.At the hearing the respondent checked thenames on the cards against its pay-roll records for 1937 and foundthat all the names, except three, were listed on these records.Therespondent also compared the signatures on many of the cards withauthentic signatures on documents in its possession and found nonewhich was not genuine.While the respondent at the hearing objectedon certain grounds to the introduction of the cards as proof of mem-bership in the Amalgamated, the respondent did not question the gen-uineness of the signatures or that the signatures, with the exceptionof the three noted, were those of its employees.Prior to and at thetime of the hearing, no resignation from or suspension by the Amal-gamated of any member whose name appeared on the cards had oc-curred.We find that the names on the membership cards of theAmalgamated, in evidence, are the names of its members who wereemployed by the respondent during 1937..On August 7, 1937, the Amalgamated, as hereinafter set forth, re-quested the respondent to bargain collectively with it as the-repre-sentative of the respondent's production and maintenance employees.On that date there were 175 of such employees.2 On or beforeAugust 7, 1937, 14 of these employees who were members of theAmalgamated joined the Association.A comparison of the names2 Testimony in the record places the number at 179, but a check of the pay roll reveals180 such persons listed, of whom five were supervisors,leaving an actual count of 15production and maintenance employees, 40NATIONAL LABOR RELATIONS BOARDof the production and maintenance workers in the employ of therespondent on August 7, 1937, as those names appear on the re-spondent's pay roll for that date, with the names on the membershipcards of the Amalgamated, in evidence, excluding the names of thosewho previously had joined the Association, establishes that, of the175 production and maintenance workers employed by the respondenton August 7, 1937, 113 were then members of the Amalgamated.Bytheir membership these employees had designated the Amalgamatedas their representative for collective bargaining."During August 1937 the Association carried on a membershipdrive, more particularly discussed below, and by the end of Augustsucceeded in securing as members a number, although not a majority,of the production and maintenance workers then employed at theplant.However, in view of our finding hereinafter made that therespondent, itself, dominated and interfered with the formation andadministration of the Association, that the respondent by its agentsfostered and encouraged membership in the Association, we considerirrelevant. any defection in the ranks of the Amalgamated which mayhave occurred subsequent to August 7 through its members joiningthe Association.As we have had occasion to state with respect to asimilar situation :The unfair labor practices of the respondent cannot operateto change the bargaining representative previously selected bythe untrammeled will of the majority.4We find that on August 7, 1937, and at all times thereafter, theAmalgamated was the duly designated representative of the majorityof the employees in the appropriate unit for purposes of collectivebargaining, and that pursuant to Section 9 (a) of the Act was theexclusive representative of all the employees in such unit for pur-poses of collective bargaining.3.The refusal to bargain collectively with the AmalgamatedAs stated above, the contract of the respondent with the Amalgam-ated was to terminate by its own terms on August 14, 1937, unlessrenewed by the parties.On August 7 -representatives of the Amal-gamated met with Evans, the respondent's vice president and secre-tary, who was also its attorney, asked that the respondent negotiatewith them in respect to wages, hours of work, and other conditionsof employment, and submitted proposals in general looking toward arenewal of the contract.The representatives requested that the re-8Matter of Trenton-Philadelphia Coach CompanyandAmalgani.ated Association of Street,Electric Railway and Motor Coach Employees of America,6 N. L Y, B 112.1Matter of Bradford DyeingAssociation (U. S. A ) (a Corporation)andTextileworkers'Organizing Committee of the C 10., 4 N. L. R. B. 604. DECISIONS AND ORDERS41spondent bargain collectively with them as the exclusive representa-tives of all the production and maintenance employees at the plant.Negotiations between the representatives of the Amalgamated andthe respondent took place on several occasions throughout August,and some terms were agreed upon. At all times, however, the re-spondent steadfastly refused to recognize the Amalgamated as theexclusive bargaining representative of all its production and main-tenance employees.Thus, on August 20, in a letter making counter-offers to proposals of the Amalgamated, the respondent stated :First:There can be no consent to a closed shop or check-offsystem but we agree to recognize your association and agree tobargain collectively with itin behalf of those of our emnplo?eeswho are members of such association.[Italics ours.]This refusal of the respondent to recognize or bargain with theAmalgamated as the exclusive representative of its production andmaintenance employees constituted the principal reason for thebreak-down of the negotiations.Evans stated at the hearing thatthe "reason I wasn't getting anywhere with my negotiations withthe union, [was] because the union maintained that they were en-titled to exclusive bargaining rights . . . As I told the union, Iwould bargain with them so far as the members of their associationwere concerned . . ."At the hearing the following colloquy oc-curred upon a cross-examination of Szuminski, president of theAmalgamated :Q. [Evans.] One of the big problems getting together on wasthe question of exclusive bargaining rights, wasn't it?A. Yes.Q. [Evans.] And there came a time . .. in which I agreedthat we would bargain with the local in so far as its memberswere concerned ?A. Yes.The Amalgamated, despite continual insistence on its position,never succeeded in securing recognition for itself as representativeof all the production and maintenance employees.The respondent contends in this proceeding thatothe reason itrefused to grant the Amalgamated exclusive bargaining rights wasthat "other groups and labor unions of employees in respondent'sent and that, therefore, this respondent could and would negotiateand bargain with each group or union only as to the members thereofuntil it was determined which group or union represented the ma-jority of respondent's employees."The record, however, fails toshow that prior to August 30 any other labor group or labor organi-zation had sought to deal with the respondent on behalf of any or 42NATIONAL LABOR RELATIONS BOARDall of the production and maintenance employees or that any of theseemployees had themselves sought to bargain with the respondent.The respondent was first officially notified of the existence of theAssociation, as stated below, at the very end of August, after the Amal-gamated's requests and continued insistence that the respondentbargain with it as the exclusive bargaining agency had proved futile.Prior to September, the Association was in its formative stages.Nordoes the record indicate that the respondent ever informed theAmalgamated in August that it had any doubts as to whether theAmalgamated then represented a majority of the production andmaintenance employees.The evidence does not show that the re-spondent ever asked that the Amalgamated prove such majorityor otherwise questioned its designation.Upon the entire record weare of the opinion that the respondent's refusal to accord recogni-tion constituted nothing more than an unwillingness on its part toabandon the position which it first had assumed in February 1937,at the time the original contract with the Amalgamated was made,namely, that it would not bargain with a labor organization exceptwith regard to its own members.We have repeatedly held that to meet with the duly designatedrepresentatives of employees and to discuss terms does not satisfythe requirements of the Act if recognition as the exclusive bargain-ing agent is withheld where it should be granted.'We find, there-fore, that on August 7, 1937, and thereafter, the respondent refusedto bargain collectively with the Amalgamated as the- representativeof its employees in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.C.Domination of and interference with the AssociationIn late July or early August 1937, at a time when the Amalgamatedhad as members approximately three-fourths of the production andmaintenance employees in the plant, the McKaig &'Hatch Athleticand Welfare Ass'n. had its genesis.According to the testimony ofleaders of the, organization, the Association sprang from a dissatis-faction with "the C. I. 0." and the way it was bargaining. Theevidence, however, does not support their view.No specific instancesof dissatisfaction were indicated, and the formation of the Associa-tion was begun before the Amalgamated had commenced negotiationsfor a renewal of its contract..s SeeMatter of TheGriswold Manufacturing CompanyandAmalgamated Association ofIron,`Steel, and Tin Workers of North America, Lodge No. 1137,6 N.L. R. B. 298 ;MatterofMcNeely&Price CompanyandNational Leather Workers Association,Local No. 30, ofthe 0. I.0., 6 N. L. R. B. 800. DECISIONS AND ORDERS43On August 4 a group of 12 men in the employ of the respondentmet for the purpose of taking definite steps toward setting up theAssociation.Itwas decided to organize the Association and tosolicit other employees to join it. In deciding upon the name ofthe organization as "McKaig & Hatch Athletic and Welfare Ass'n.",the men determined not to use the words "labor" and "labor unions,"in order to avoid any distasteful connotations which it was felt thesewords might have.That another reason may have motivated theirdecision appears from the character of the solicitation, describedbelow, which the Association later carried on.Before this meeting,which was the first of its kind, one of the men had had membershipcards printed and these were distributed among the group.Thecards themselves merely recited membership in the McKaig & HatchAthletic and Welfare Ass'n., "an unincorporated association now inthe process of organization."There was no indication that anythingother than a social or fraternal society was proposed.Among the most active workers in the Association were three menemployed by the respondent in a supervisory capacity, each of whomwas regarded by the employees at the plant as connected with man-agement.These men were John Toth, George Rath, and CharlesDirschberger.Toth was chairman of the executive board of the Association.Kempf, the general manager, admitted at the hearing that Toth "isamachine setter, and also on the second shift he looks after themen."Later Kempf modified his testimony and denied that Tothhad charge of the men, saying that Toth merely "had chargeof the quality of the work" that was being produced in hisdepartment and that "he could shut a machine down and tellthe men that the job was not right according to the gauge." Tothdenied at the hearing that he was a foreman.He testified, however,that the work shift of the day foreman was staggered and extendedover only part of the night shift, and that for the remainder of thenight shift he, Toth, performed and carried on the same tasks thatthe day foreman did.We are satisfied that the work of Toth sep-arated him from the other employees in his department, that heoccupied a supervisory position of managerial character which soidentified him with the respondent as employer that action taken byhim in connection with the Association 'must be held that of therespondent.Rath was treasurer of the Association.His job in the plant wasto inspect the work of other employees after it was completed.Oneof the regular foremen, in his testimony, described Rath as the manwho had "the most to say" in the inspection department. Rath testi-fied that he used to be a regular foreman in another plant formerlyoperated by the respondent, and said of his relations with the other 44NATIONAL LABOR RELATIONS BOARDmen in the inspection department : "I am the oldest man in there, andthey do whatever I tell them."Two employees testified that theyconsidered him their foreman, and the president of the Amalgamatedtestified that Rath would be ineligible for membership in that or-ganization because of his supervisory position over other employees.The evidence supports the conclusion'that Rath likewise held a super-visory position of managerial character, and that his work so alliedhim with his employer as to make his acts on behalf of the Associa-tion those of the respondent.Dirschberger was among the 12 who founded the Association; healso served on the committee of the Association which later nego-tiated a collective bargaining contract with the respondent, as here-inafter mentioned.He was described at the hearing, by Kempf, asa "working machine setter," "responsible to see that the machineswere operating properly."Dirschberger himself testified that he wasin charge of the men working in the pump and throttle department.We find that Dirschberger's position was supervisory in characterand that his activities in the Association were those of the respondent.As heretofore stated, all three of these supervisory employees,Toth, Rath, and Dirschberger, were very active in the Association.They, together with two or three others, launched that organization,solicited and secured members, appointed the departmental repre-sentatives mentioned below, and negotiated the Association's contractwith the respondent.The circumstances surrounding the solicitation and securing ofemployees for membership in the Association are worthy of note.Seven witnesses stated that at the time they joined the Associationthey understood, or had been told in response to specific inquirymade, that the Association was formed, as its name implied, forsocial, athletic, and semi-charitable purposes.Two witnesses statedthat they had joined because they were afraid they would lose theirjobs if they did not, and two others said that they were threatenedby their supervisors with loss of their jobs if they did not becomemembers.Three employees testified that their regular day foremensolicited them to join the Association.This was denied by the fore-men.One of the day foremen admitted that he had received a groupof three signed Association membership cards from an applicantand had turned them over' to an officer of the Association. In thelight of the foregoing and upon the record, we are convinced thatmany employees were solicited to become members of the Associationupon a misrepresentation as to its purpose, which under the factsmust be presumed to have been intentional; that the participation ofToth, Rath, and Dirschberger in the affairs of the Association andthe solicitation by the regular day foremen, whose denials we cannotcredit, as well as threats of supervisors, induced many employees to DECISIONS AND ORDERS45join the Association.We observe that while ordinarily we are notconcerned with the various arguments or appeals made by labororganizations in securing members, nevertheless where, as here, it ischarged that a labor organization has been fostered by an employer,through acts of agents, it is an important circumstance in determiningthat issue that membership was secured upon a statement, in effect,that the purpose of the organization was not to represent employeesin collective bargaining.No general meeting of the membership of the Association was helduntil September 7, 1937.Prior to that time, during the month ofAugust, the original 12 organizers of the Association met, constitutedthemselves a "Temporary Committee," and then selected 6 so-called"shop representatives" to represent the various departments in theplant.Some of these "representatives" were on the Temporary Com-mittee.The members of the Association had no voice whatsoever inchoosing their departmental "representatives," and at most couldobject only after the choice had been made.On August 30 the "rep-resentatives," together with the Temporary Committee, notified therespondent of the existence of the Association and requested the re-spondent to bargain collectively with it.During the succeeding 4days they submitted to the respondent a collective bargaining con-tract, demanded exclusive bargaining rights and other terms, sub-mitted revised proposals when their first proposals were rejected,capitulated on their demand for exclusive bargaining rights, and se-cured a contract from the respondent relating to members of theAssociation and providing, among other things, for a 10-per centwage increase.None of the members was afforded an opportunityto express an opinion upon the contract or its terms, prior to the timethat it was signed.On September 7, 1937, a meeting of the Associa-tion was held, attended by approximately 70 persons, and the contractwas then ratified.The Association had sponsored no social, athletic, or welfare ac-tivities up to the time of the hearing. Its bylaws were first adoptedon October 8, 1937.These provide for monthly meetings of the rep-resentatives of the departments, but make no provision for meetingsof the membership as a whole.They vest in the representatives fullpower to engage in collective bargaining and to select the officers ofthe Association, with apparently no power of veto in the membershipitself.No mention is made of sick and death benefits or of anyother welfare provision.At the time of the hearing in December,permanent officers had not yet been elected, and the destinies of theorganization were still being guided by the self-appointed Temporary.Committee.From all the evidence it is clear that the Association is an organ-ization with only a superficial resemblance to a valid collective bar- 46NATIONAL LABOR RELATIONS BOARDgaining agency.In truth, its formation and affairs have been spon-sored, dominated, and interfered with by the respondent through theacts of the respondent's supervisory employees.The Association wasorganized and guided largely by Toth, Rath, and Dirschberger, andit secured many of its members through the active solicitation of thesesupervisory employees as well as by the solicitation of foremen andthreats of other supervisory officials.In the making of the agreementwith the Association the respondent sat on both sides, and the mem-bers of the Association had nothing to say until presented witha faitaceompli.eThe formation of the Association, we are satisfied, was'not occasioned by any discontent among employees with their member-ship in or representation by the Amalgamated, nor by any desire ofthe Temporary Committee, as events disclosed, to' provide for theathletic interests and welfare of the employees, but by the wish andproposal of the respondent to cause a defection in the ranks of theAmalgamated on the eve of negotiations and thereby to embarrassthe Amalgamated in any stand taken that the respondent should bar-gain collectively with it as the exclusive representative of all the pro-duction and maintenance employees.The Trial Examiner in his In-termediate Report found that the allegations of the amended com-plaint with respect to Section 8 (2) of the Act should be dismissed.Upon a consideration of all the evidence in the case, however, we areof the opinion, and accordingly find, that the respondent has domi-nated and interfered with the formation and administration of theAssociation, and has contributed' support to it; that it thereby hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We also find thatthe contract, above mentioned, entered into by the respondent and theAssociation, is a nullity because it was made with a labor organizationthe formation and administration of which had been so dominatedand interfered with.D. The strike, strike settlement, and refusal to reinstate strikersAs heretofore stated, the negotiations of the representatives of theAmalgamated with the respondent, which were begun on August 7,we're "not getting anywhere," chiefly because of the unwillingness ofthe respondent to recognize the Amalgamated as exclusive bargain-ing representative of the production and maintenance employees.After August 20 only informal conferences were carried. on.Thetestimony of representatives of the Amalgamated and officials of therespondent is agreed that the main stumbling block in all negotiations6The tactic of grantinga company-dominated labor organization contractual benefits,I. order to"head off" a competing organization,was noted by the court inNational LaborRelations Board v. American Potash & Chemical Corporation(Allied ChemicalWotlcers'Assn. of Trona,Cal.,Intervenor),98 F. (2d)488, 494(C. C. A. 9th). DECISIONS AND ORDERS47was the matter of the Amalgamated's requests for exclusive bargain-ing rights.An agreement upon the terms of the proposed contractwas continually delayed because of the obstinate refusal of the re-spondent to accord exclusive recognition.This refusal constituted anunfair labor practice, as pointed out above.On September 2 approximately 68 employees walked out of theplant on strike because of the respondent's refusal to accede to thedemands of the Amalgamated. They were joined the following dayby eight more employees.We find that the unfair labor practice ofthe respondent in refusing to grant exclusive bargaining rights tothe Amalgamated as required by the Act was one of the principalcauses of the strike.7On September 7 the Amalgamated filed with the Board its origi-nal charge in this proceeding alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and (5) of theAct, in that the respondent had fostered and encouraged the forma-tion of the Association and had refused to bargain with the Amal-gamated.On September 27 the strike was settled pursuant to anagreement between the respondent and the Amalgamated.Theactual terms of the settlement were reached September 26 in a tele-phone conversation between Payne, representative of the Amalga-mated, and Kempf, the general manager, and were confirmed onthat date by the members of the Amalgamated. Because the amountof orders which the respondent then had on hand was insufficientto afford immediate work for all of the strikers, it was agreed thatonly some of them would be reinstated at once and that others wouldbe reinstated thereafter.There is a sharp conflict in the evidence,however, as to what provision, if any, was made with respect to whenthe remaining strikers who were not immediately reinstated were tobe returned to work.According to the testimony of Payne, it wasagreed that all the strikers would be reinstated, within 3 weeks orless.Kempf denied at the hearing that any such understanding washad with regard to a specified period of return.As above indicated, at the time the strike settlement was made,charges had been filed with the Board, and this proceeding wasthen pending, relating to the unfair labor practices which had ledto and caused the strike.While the record does not show that pro-vision was made in the settlement for recognition of the Amalga-mated as exclusive bargaining representative of all the productionand maintenance employees of the respondent, or for any steps tobe taken by the respondent with regard to the Association whoseformation it had dominated, the agreement did purport to deal with7National Labor Relations Board v. RemingtonRand, Inc.,04 F. (2d)862, 872(C. C. A.2nd), certiorari denied,304 U S 576 48NATIONAL LABOR RELATIONS BOARDthe reinstatement of the striking employees,amatter involved inthis proceeding.8No consent or approval of the Board, or of anyof its members or agents,to the terms of the settlement was securedwhen the agreement was made, nor has any confirmation since beenhad. In similar cases we have held that "where no member or repre-sentative of the Board has participated in an agreement involving inwhole or in part the compromise and settleinent of charges of unfairlabor practices pending before the Board,the Board is not concludedby such an agreement from determining,in its own discretion,whether under the circumstances of the case it is necessary in orderto effectuate the purposes and policy of the Act.to refuseto with-hold action on account of such agreement." °Accordingly,we holdthat if, as here, the evidence fails to establish by clear and convinc-ing proof the provision of an agreement settling or compromisingamatter pending before the Board, and such agreement has beenmade without the consent or approval of a member or representativeof'. the Board, a fortiori the Board in its discretion may proceed totake what action it deems necessary in connection with such matterin order to effectuate the purposes and policy of the Act.Subsequent to the strike settleinent,but prior to the issuance of theamended complaint, about one-half of the employees who had gone onstrike, including the president and other'activemembers of theAmalgamated,had returned to work.None of these persons wasnamed in the amended complaint.By the time of the hearing, nineother striking employees,named in the amended complaint and listedhereinafter in Appendix A,'° likewise were employed.We do nothold that the respondent has discriminated in iegard to the hire andtenure of employment of any of the persons, who thus have been re-employed, within the meaning of Section 8 (3) of the Act.The rein-statement of most, if not all,of them appears to have been in pursuanceof the strike°settleinent;the Amalgamated has a'cgiiiesced'in the selec-tion of those chosen to return to work, fromamongthe strikingemployees,and such choice was not discriminatory;the delay in the8We have in some cases viewed settlement agreements which deal only with reinstate-ment of striking employees and not with the unfair labor practices which induced orprolonged the strike, as mere truce arrangements, especially where the unfair labor prac-tices had been made the basis of charges pending before the Board at the time the settle-ment is reached:Matter of Farmco Package CorporationandUnited Veneer Box andBarrelWoi kern Union, C 1. 0, 6 NL R B 601°Matter of The Kelly-Springfield Tire CompanyandUnitedRubberWorkers of America,Local No. 26 and James M Reed and Minnie Rank,6 N L R B 3255:Mattel of IngramMannfaeturtng CompanyandTextileWorkers Organizing Committee,5N. L. R B 908.person from engaging in any unfair labor practice * * * affecting commerceThispower shall be exclusive, and shall not be affected by any other means of adjustment*** 'that has been or may be established by agreement, * * * "10The respondent and the Board stipulated and agreed at the hearing that the ninepersons named in Appendix A, attached hereto, were reemployed by the respondent betweenthe date of the strike and the healing. DECISIONS AND ORDERS49reinstatement of some of them, in a few instances beyond the 3-week-period after the settlement, was acquiesced in by the Amalgamated.We will, dismiss-the allegations- of the.-complaint in respect to thepersons listed in Appendix A.It was stipulated and agreed at the hearing by the respondent andthe Board that 31 specified persons named in the complaint and listedhereinafter in Appendix B," were among the employees of the re-spondent who went on strike on September 2, 1937, and that these 31persons have not since been reinstated by the respondent.The re-spondent, by its counsel, further stipulated for the record that eachof the 31 requested employment either on September 27, 1937, orwithin 3 weeks thereafter. It appears from the evidence that sinceSeptember 2 the respondent has employed 23 individuals, listed here-inafter in Appendix D, none of whom was on its pay roll on thatdate.The respondent contends that these new employees were hiredto perform work which the striking employees either had not per-formed or for which they had no skill. The relevant inquiry iswhether the 23 individuals thus hired since September 2 were em-ployed in positions which could have been filled either in whole or inpart by the 31 persons above mentioned.We do not find that theevidence establishes that these positions, or some of them, could nothave been so filled.Although the respondent had it in its power tomake such proof, if it could, no such showing was made.Kempf madea vague assertion at the hearing that some of the 23 men had beenhired during the strike because they were most fitted to perform suchnew work.However, he also admitted that at least some of the strik-ing employees had not been reinstated because they had been replaced :Q. But you didn't let go any of the men who came in duringthe strike in order to put a striker to work?A. [Kempf.] No, we did not.Q. You would not have done that?A. [Kempf.] I don't think it would have been fair to the men.Q. That is why some, of the men who went on strike haven'tgone back to work?They were replaced by the men who camein during the strike?A. [Kempf.] Some of them, yes.In the absence of credible testimony or other proof to the contrary,we cannot find that the 23 individuals who were hired since September2 were doing work which could not have been performed by strikerswho were not reinstated.11The respondent and the Board stipulated and agreed at the hearing that the 31 personsnamed in Appendix B, attached hereto,were employees of the respondent who left theplant on Orike September 2, 1937, and since that date have not been reemployed by -therespondent. 50NATIONAL LABOR RELATIONS-BOARDWhile we have given some force above to the strike settlement inso far. as it may have been executed by the reinstatement of strikingemployees, we find that it will not effectuate the purposes and policyof the Act to accord the settlement further weight by withholdingaction on account thereof in the instance of the 31 who have not beenreinstated.The respondent, as above mentioned, refused to reinstatethese employees after application for reinstatement had been made.However, the strike having been caused by the unfair labor practicesof the respondent, the ordinary right which the respondent had toselect its employees was "vulnerable," and its refusal to reinstate the31 striking employees was subject to such order as the Board, ineffectuating the purposes and policy of the Act, might make, directingthe respondent to reinstate said employees; to dismiss persons hiredsince, and not in its employment at, the commencement of the strike, forthe purpose of making positions available for such reinstatement; andto compensate such striking employees for any loss of ",ages sustainedby virtue of the refusal.-Our order below will make provision toremedy the situation brought about by the unfair labor practices whichled to the strike.Moreover, we are satisfied from the above-quoted testimony of Kempfand the record that 23, or if not as many as that number nevertheless asubstantial part, of the 31 striking employees would have been rein-stated at the time application for reinstatement was made by themand within a short period thereafter, had the respondent after appli-cation was made dismissed so many of the 23 persons hired since, andnot in its employment at, the commencement of the strike,as it thenhad in its employment, and refrained from hiring persons not in itsemployment at the commencement of the strike, to the extent necessaryto make positions available to the 31 applicants.The failure of therespondent to make any such displacement at the time of applicationand to refrain from so hiring thereafter, for no reason other than itsunwillingness to do so, in effect and in result discriminated,and con-stituted a discrimination, concerning hire and tenure of employmentagainst the employees who went on strike against the respondent'santi-union conduct, and in favor of employees whose position was oneof sufferance,without greater right to their positions than their em-ployer's defeasible right to employ them could afford.A preference ofthis character discourages union membership.-We find that by discriminating in regard to the hireand tenureof employment of its employees, thereby discouraging membership'aMatter ofBlack Diamond Steamship Corpow ationandMarineEngineers'BeneficialAssocial son,Local No.33,3 N L R.B 84; order enforced inBlack Diamond SteamshipCorporation v. National Labor Relations Board,94 F. (2d)875 (C. C A 2d),certioraridenied,304 U S 579;National Labor Relations Board V.Remington Rand, Inc,94 F.(2d) 862(C. C. A 2nd), certiorari denied,304 U S 576'sMatter of Black Diamond Steamship Corporation,footnote 12,supra; Black DiamondSteamship Corporation v. National Labor Relations Board,footnote 12,supra. DECISIONS AND ORDERS51in the Union, the respondent has engaged in and is engaging in anunfair labor practice, within the meaning of Section 8 (3)' of theAct, and has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.Theprovision of our order below with respect to the 31 striking employeesnot reinstated likewise will remedy these unfair labor practices.It also was stipulated at the hearing by the respondent and theBoard that eight of the persons named in the complaint, and listedin Appendix C,14 were laid off by the respondent prior to the dateof the strike.No evidence was introduced in support of the allega-tions of the complaint that the lay-off was discriminatory, within themeaning of Section 8 (3) of the Act, and the complaint,in so far asit alleges such discrimination, will be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII,B, C, and D, above, occurring in connection with the opera-tions of the respondent described in Section I above, havea close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Association and hascontributed support to it. In order to effectuate the policies ofthe Act and free the employees of the respondent from such domina-tion and interference, and the effects thereof, which constitute acontinuing obstacle to the exercise by the employees of rightsguaran-teed them by the Act, we shall order the respondent to withdraw allrecognition from the Association, to disestablishit as a representa-tive of the employees for the purposes of collective bargaining, andto cease giving effect to the contract with the Association.15The respondent will, in addition, be required to cease and desistfrom other of its unfair labor practices specified above, tobargaincollectivelywith the Amalgamated as the exclusive representativeof its employees in the unit here found appropriate, and to takesuch further action set forth below, essential to effectuate the purposesand policy of the Act.Since the strike was caused by the respondent's unfair laborpractices and in view of our findings of unfair labor practices con-trary to Section 8 (3), we shall, to-effectuate the purposes and policy14 See Appendix C attached hereto."National Labor Relations Board v. Pennsylvania Greyhound Lines, Inc et at,303 U. S.261;NationalLaborRelationsBoard v. Pacific Greyhound Lines, Inc., et al,303 U. 8 272 52NATIONAL LABOR RELATIONS BOARDof the Act, order the respondent to offer reinstatement to thei rformer or substantially equivalent positions (or, if no such posi-tions be available, them, to any position for - which, they may bequalified, occupied by any person hired since September 2 and noton the pay roll of that date) to the 31 employees, and'to each ofthem, named in Appendix B, who went on strike, and, althoughthey applied for reinstatement, have not since been reinstated.Theoffer of reinstatement shall be without prejudice to their seniorityand other rights and privileges.Such reinstatement shall be ef-fected in the following manner : All, or such number as may be neces-sary, of the 23 employees hired after the commencement of thestrike,whose names are listed in Appendix D, and of any otherpersons hired by the respondent since September 2 who were noton its pay roll as of that date, shall be dismissed, if necessary toprovide employment for those to be offered and who accept rein-statement.If, thereupon, despite such reduction in force, there isnot sufficient employment immediately available for all or any ofsaid 31 employees to be offered and who shall accept reinstatement,all available positions shall be distributed among such employees,without discrimination against any employee because of his unionaffiliation or activities, following a system of seniority or procedureto such an extent as has heretofore been applied in the conduct ofthe respondent's business.Those of the 31 employees remaining aftersuch distribution, for whom no employment is immediately avail-able, and those of the 31 who, in accordance with what has beenset forth above, are reinstated not to their former or substantiallyequivalent positions but to positions for which they may be quali-fied, shall be placed upon a preferential list prepared in accordancewith the principles set forth in the previous sentence, and shallthereafter, in accordance with such list, be reemployed in their formeror in substantially equivalent positions, as such employment becomesavailable and before other persons are hired for such work.Since the strike was the result of the respondent's unfair laborpractices, and said 31 striking employees, as heretofore mentioned,each made application for reinstatement within a period of 3 weeksafter September 27, and, independent thereof in view of the dis-crimination; which we have found in connection with the respond-ent's treatment of such application, such employees as should havebeen reinstated in accordance with what has been stated above, areentitled to, and in order to effectuate the purposes and policy ofthe Act will, be made whole for any loss of wages they may havesuffered by reason of the refusal of the respondent to make availableto them positions, upon or after such application, and to reinstatethem to such positions.Had the respondent after such applicationhad been made, and to the extent necessary to make positions avail- DECISIONS AND ORDERS53able, discharged all employees hired since September 2 and not em-ployed any new persons thereafter until all employees who went onstrike againstits unfair labor practices had been reinstated, thoseemployeesfor whom jobs were available would not have sustainedany loss ofwages fromthe time their application was refused.However, an allowance shall be made in each case for net earningsduring the period for which compensation shall be awarded.16Except for two or three instances, it is impossible to determinefrom the record the identity of specific individuals who applied forreinstatement on any particular day within. the 3-week period. , Ac-cordingly, we shall consider the date of October 18, 1937, 3 weeks afterthe termination of the strike, as the date when all of the 31 appliedfor reinstatement.Production at the respondent's plant was at a lower ebb when the31 striking employees applied for reinstatement on October 18, 1937,than it was at the time they went out on strike, and it appears thateven if the respondent on October 18 had dischargedallpersonshired since the commencement of the strike and not on its pay rollof September 2, and thereafter employed no persons not on said payroll, it could not have reemployed all the 31 requesting reinstatement,and those whom it would have reemployed would not all have beenreemployed on October 18. Since it is thus impossible on the recordto determine which individuals among the 31 employees would havebeen reinstated by the respondent, and, further, as of what timeon or after October 18 they would have been reinstated, the respond-ent shall make payment to each of the 31 employees, of an amountequal to that which he would have earned as wages as follows : FromOctober 18, 1937, to the date of the offer of reinstatement or place-ment upon a preferential list, less net earnings during -the period,had the respondent "(1) on October 18, 1937, dischargedsomany asmight have been necessary of the persons hired after the commence-ment of the strike on September 2, and not on its pay roll of thatdate, and thereafter refrained from employing so many as mighthave been necessary of the persons thereafter, employed and-not onsaid pay roll, who were or are employed in the same or substantiallyequivalent positions as those formerly held by the31 above employeesor in positions for which all or any of them may be qualified, and(2) had it filled the positions occupied by such persons with thoseof the 31 employees who could fill such positions, in accordance with,and following such system of seniority or procedure as had thereto-fore been applied` in the conduct of 'the respondent's business.16By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica,Lumber and Sawmill Workers Union, Local5590,°8 N. L. R. B. 440.147841-39-vol. 10-5 54NATIONALLABOR RELATIONS BOARDTHE PETITIONIn view of the findings in Section III above as to the appropriateunit and the designation of the Amalgamated by a majority of therespondent's employees in the appropriate unit as their 'representa-tive for the purposes of collective bargaining, it is not necesssary toconsider the petition of the Amalgamated for investigation andcertification of representatives.Consequently said petition will bedismissed.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Local No. 1139, and McKaig & Hatch Athletic andWelfare Ass'n. are labor organizations, within the meaning of Sec-tion 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of McKaig & Hatch Athletic and WelfareAss'n. and by contributing support to said organization, has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.The production and maintenance employees of the respondent,exclusive of tool and die workers and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.4.Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, Local No. 1139, is, and at all times since August 7,1937, has been, the exclusive representative of all employees in suchunit for the purposes of collective bargaining, within the meaning ofSection 9 (a), of the Act.5.The respondent, by refusing on August 7, 1937, and ever since,to bargain collectively with Amalgamated Association of Iron, Steel,and_Tin Workers of North America, Local No. 1139, as the, exclusiverepresentative of all its employees in such unit, has engaged in andis engaging in unfair labor, practices, within the meaning of Section8 (5) of the Act. _6.By discriminating in regard to the hire and tenure of employ-ment of the employees listed in Appendix B, thereby discouragingmembership in Amalgamated 'Association of Iron, Steel, and TinWorkers of North America, Local No. 1139, the respondent has en-gaged in and is engaging, in an unfair labor practice, within themeaning of Section 8 (3) of the Act. DECISIONS AND ORDERS557.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.9.The respondent has not discriminated and is not discriminatingin regard to the hire and tenure of employment of the employeeslisted in Appendices A and C, and has not engaged in and is not en-gaging in unfair labor practices, within the meaning of Section 8(3) of the Act, with regard to them.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,McKaig-Hatch, Inc., Buffalo, New York, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in Amalgamated Association ofIron, Steel, and Tin Workers of North America, Local No. 1139, orany other labor organization of its employees, by discharging orrefusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment orany term or condition of their employment;(b) In any manner dominating or interfering with the adminis-tration of McKaig & Hatch Athletic and Welfare Ass'n. or with theformation or administration of any other labor organization of itsemployees, and from contributing support to said Association or toany other labor organization of its employees;(c)In any manner giving effect to its contract, heretofore de-scribed, with McKaig & Hatch Athletic and Welfare Assn. or to anyother contract or agreement which it may have entered into withsaid Association in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment;(d)Refusing to bargain collectively with Amalgamated Associa-tion of Iron, Steel, and Tin Workers of North America, Local No.1139, as the exclusive representative of its production and main-tenance employees, exclusive of tool and die workers and supervisoryemployees ;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form, 56NATIONAL LABOR RELATIONS BOARDjoin, or assist labor 'organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7'of the Act.2.Take the following affirmative action, which the Board finds will,effectuate the policies of the Act :(a)Withdraw all recognition from McKaig & Hatch AthleticandWelfare Ass'n. as a representative of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, and completely disestablish McKaig & HatchAthletic and Welfare Ass'n. as such representative;(b)Upon request, bargain collectively with Amalgamated Associa-tion of Iron, Steel, and Tin Workers of North America, Local No.1139, as the exclusive representative of its production and mainte-nance employees, exclusive of tool and die workers and supervisoryemployees;(c)Offer to the employees named in Appendix B immediate andfull reinstatement, without prejudice to their seniority and 'otherrights and privileges, in the manner set forth in the section entitled"Remedy" above, placing those employees for whom employment isnot immediately available and those who although reinstated arereinstated not to their former or substantially equivalent positionsbut to positions for which they are qualified upon a preferential listin the manner set forth in said section; ,(d)Make whole the employees named in Appendix B ordered tobe offered reinstatement for 'any loss of pay they, or any of them, mayhave suffered by reason of the respondent's refusal on October 18;1937, and thereafter, to reinstate them, by payment to them in themanner set forth in the section entitled "Remedy" above;(e), Immediately post notices in conspicuous places throughoutits plant, and maintain such notices for a period of thirty (30) con-secutive days, stating that the respondent will cease and desist in themanner, set forth in 1 (a), (b), (c), (d), and (e) and that it willtake the affirmative action set forth in 2 (a), (b),, (c), and (d), ofthis Order;(f)Notify the Regional Director for the Third Region in writingwithin ten (10) days from the date of this Order what steps the,respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges, with regard to the persons named inAppendices A and C, that the respondent has engaged in -and isengaging in unfair labor practices, within the meaning of Section 8(3) of the Act. DECISIONS AND ORDERS57AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives, filed by Amalgamated Association ofIron, Steel, and Tin Workers of North America, Local No. 1139, be,and it hereby is, dismissed.APPENDIXA17Charles DirschbergerEdward KoperskiSteve Binkowski.Edmund LesinskiWawclaw WawrzenskiH. KubiakJ.HincaJ. ChristianT. YokesAPPENDIX B 18 -Henry WaliguraArthur SrokaJoseph CiesielskiJoseph HincaWalter KaminskiJoseph A. LochockiRoger NovierAnthony HincaFrank RederowiczAnthony BorkAloysius HerkoStanley GrabowskiFrank KryzaniakFrank SkolyanAndrew KrempaFrank SwiniarskiJohn BoldtJoseph LiskaStephan Gaj dowskiGeorge MaedlEdward YokesKleber PecquerJoseph OpackiTeddy BorkChester HarkoJoseph KaplewiczCharles MuehlbauerVincent HincaHenry WrightWalter FalkowskiJohn GorskiAPPENDIX C 19Edward MisFrank LewandowskiLeo KrzyaniakVincent TyszkaAnthony KopecWalter TomashukEdward RogackiLeonard Romanowski"There is some discrepancy between thespelling of names here,as spelled in BoardExhibit No 24, and in the amended complaint and charge."I See footnote 1710 See footnote 17. 58NATIONAL LABOR RELATIONS BOARDEugene KaiserWalter KaiserWilliam KaiserCharles CarsonE. LichtenbergerA. GrzegorczykLouis StahlLeo HochCarlWilmothFrancis O'NeillMorley MillerCarl JohnsAPPENDIX D 20Wallace NowackFranklin FairingtonPercy ChambersPaul MuellerEdwin SpencerVictor BerraLudwig GerichBenjamin OstolskiA. JobsonJ. JantzeH. Budzeszewski90 Board Exhibit No. 27.